Citation Nr: 1243324	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  05-21 952	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for residuals of dental trauma.

2. Entitlement to service connection for restrictive lung disease.

3. Entitlement to service connection for a disability of the lumbar spine.

4. Entitlement to service connection for residuals of a left knee injury.

5. Entitlement to service connection for a disability of the cervical spine.  
 
6.  Entitlement to VA outpatient dental treatment.

REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1971 to December 1972.

This matter is before the Board of Veterans Appeals (Board) on appeal of a rating decision in April 2004 of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2008, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In June 2008, the Board remanded the claims for additional development.  

In a decision in April 2009, the Board denied the claims of service connection for restrictive airway disease and for a disability of the cervical spine.  The Board remanded the other claims.  

The Veteran then appealed the Board's decision, denying service connection for restrictive airway disease and for a disability of the cervical spine, to the United States Court of Appeals for Veterans Claims (Court).  In an Order in May 2010, the Court granted a Joint Motion for Remand of the Parties and vacated the Board's decision and remanded the case to the Board for readjudication consistent with the Joint Motion. 





In May 2010, the Veteran was accorded a VA dental examination on the claim of service connection for dental trauma.  No further action to ensure compliance with the Board's remand in April 2009 as to this claim is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The claims of service connection for restrictive lung disease, a disability of the lumbar, residuals of a left knee injury, a disability of the cervical spine, and the claim for VA outpatient dental treatment are REMANDED to the Department of Veterans Affairs Regional Office.

Other Preliminary Matters

In February 2012, Veteran's counsel requested a 60 day extension or to April 9, 2012, to respond to the supplemental statement of the case issued in January 2012.  In a letter in February 2012, the RO granted the extension to April 28, 2012.  The letter was to the Veteran and to the Veteran's counsel. 

In February 2012, Veteran's counsel also requested copies of the VA medical examinations that were cited in the supplemental statement of the case issued in January 2012.  In a letter in March 2012 to the Veteran's counsel, the RO enclosed copies of the records requested. 

In a letter in October 2012 to the RO, the Veteran's counsel requested a 60 day extension, because the RO failed to respond to his request in February 2012 for copies of the VA medical examinations.  As the request for extension was received after the Veteran's file was transferred to the Board, the Board is ruling on the request as a motion under 38 C.F.R. § 20.3(l). 







As the record does show that the RO did respond in March 2012 to the request, and as there is a presumption of administrative regularity that VA officials have properly fulfilled their official duties, that is, mailed the copies of the VA medical examinations to counsel and in the absence of clear evidence to the contrary, counsel's request, essentially based on nonreceipt of the records, is insufficient to rebut the presumption that the records were sent. Butler v. Principi, 244 F.3d. 1337, 1340 (Fed. Cir. 2001).

The Board finds that the presumption of administrative regularity is not rebutted and the Board denies the motion of request for an extension of time. 

The Board however is remanding all the claims, except for the claim of service connection for dental trauma, so that counsel may submit additional evidence and argument on the claims remanded.  

As for the claim of service connection for dental trauma, in the supplemental statement of the case in January 2012, the RO did summarize the findings of the requested VA examination and the reason the claim was denied based on the VA examination in May 2010.  Also counsel may submit new and material evidence.  

The claims of service connection for restrictive lung disease, a disability of the lumbar spine, residuals of a left knee injury, and a disability of the cervical spine, and the claim for VA outpatient dental treatment are REMANDED to the RO. 


FINDINGS OF FACT

1.  Tooth #8 was extracted during service, and a temporary partial bridge was placed. 

2.  The Veteran does not have loss of substance of the body of the maxilla or the mandible due to trauma.  


CONCLUSION OF LAW

The criteria for service connection for residuals of dental trauma are not met.  38 U.S.C.A. §§ 1110, 1712, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).







The RO provided pre-adjudication VCAA notice by letter, dated in September 2003.  The Veteran was notified of the evidence needed to substantiate a claim of service connection; namely, evidence of current disability, evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disorder and the injury, disease, or event in service.  

Additionally, the Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with her authorization VA would obtain any such records on his behalf.  

As for content of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).

To the extent the VCAA notice, pertaining to the degree of disability assignable and to the effective date of a claim, was not provided, as the claim is denied, no disability rating or effective date is assignable as a matter of law and therefore the Veteran has not been prejudiced by the limited content error.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records and VA records.  The Veteran was also afforded a VA dental examination in May 2010.  




As the examination report included the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination is adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As the Veteran has not identified any additional evidence pertinent to the claim, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts

Although there is no record in the service personnel records or the service treatment records of a motorcycle accident or of any dental trauma, the service treatment records do show that tooth #8 was extracted in July 1972.  In November 1972, a temporary bridge was placed from tooth # 7 to tooth and # 9. 

After service in May 2008, the Veteran testified that he was on his motorcycle on  his way to the base for formation, when he crashed.  He stated that he made it to formation, but was then taken to the hospital.  He testified that he lost a tooth and that two other teeth were ground down for a temporary bridge, but he separated from service before a permanent bridge could be placed.  He stated that after service the temporary bridge fell out after six months and he got a replacement bridge in 1980 or 1981, which had to be repaired in 2007, when he was told that his gums had receded and that the bridge was not going to stay in.    



There are no post-service dental records.

On VA dental examination in May 2010, although the VA examiner reviewed the service treatment records, which clearly refer several times to tooth # 8, the VA examiner referred to tooth # "9," and a bridge from tooth # 8 to tooth # 10.    Physical examination found no functional impairment due to loss of motion or masticatory function.  There was no loss of substance of the body of the maxilla or mandible.  X-rays showed normal dental anatomy.  The diagnosis was dental trauma, avulsion or broken tooth, # "9."  

Analysis

VA compensation is payable only for certain types of dental conditions listed under 38 C.F.R. § 4.150.  Under 38 C.F.R. § 4.150, compensation is payable for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease..

The record shows that in service tooth # 8 was extracted, but the reason for the extraction was not provided.  The Veteran maintains that the tooth was lost in a motorcycle accident.  After service on VA dental examination in May 2010, there was no loss of substance of the body of the maxilla or mandible and X-rays showed normal dental anatomy.  The diagnosis was dental trauma, avulsion or broken tooth, # "9." 

While the Veteran is competent to describe a motorcycle accident and that he lost a tooth as a result, in the absence of evidence of loss of substance of the body of maxilla or mandible due to trauma, the loss of tooth, even due to trauma, is not a compensable disability under 38 C.F.R. § 4.150, and service connection for compensation for the extraction of a tooth, whether identified as tooth # 8 or # 9 is not warranted. 




The Veteran does argue that he has dental bone loss, which is a continuation of in-service extracted tooth.  As the statement is an inference based on facts, it is an opinion rather than a statement of fact.  

The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). And the Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The question is whether the Veteran as a lay person is competent to state that he has  dental bone loss or that the bone loss is due to the in-service extraction of a tooth. 

Dental bone loss is not a condition under case law that has been found to be capable of lay observation and it is not a simple medical condition, because the disability cannot be identified or diagnosed by the Veteran as a lay person based on mere personal observation, that is, the disability cannot be perceived through the senses, for example, by visual observation, and therefore such a disability is not a simple medical condition.

As dental bone loss is not a condition that can be identified based on personal observation, either by case law or as a simple medical condition, any inference based on what is not personally observable cannot be competent lay evidence.  

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose bone loss or offer an opinion on dental bone loss. 






For this reason, the Veteran's lay statements and testimony and opinion is not competent evidence on either the diagnosis of dental bone loss or the causal relationship between an extracted tooth and dental bone loss.  To the extent the Veteran's lay evidence is not competent evidence, the lay evidence is not admissible as evidence favorable to claim. 

As the Veteran's statements are not competent evidence, the Board need not address credibility.

Medical Evidence 

As the Veteran's lay evidence is not competent evidence on the questions of either a diagnosis or causation, applying 38 C.F.R. § 3.303(b) and (d), the Board looks to the medical evidence. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

The competent medical evidence of record consists of the findings and the opinion of a VA examiner, who as a dentist, is qualified through education, training, or experience to diagnose a dental condition and to offer a medical opinion. 

On VA dental examination in May 2010, the VA examiner found no evidence of a loss of substance of the body of the maxilla or mandible.  X-rays showed normal dental anatomy.  The diagnosis was dental trauma, avulsion or broken tooth, # "9." 

In the absence of evidence of loss of substance of the body of the maxilla or mandible, the criteria for a compensable rating for the loss of tooth, even if due to trauma, are not met. 




Summary 

As the lay evidence is not competent evidence on material issues of fact, namely, the presence or diagnosis of a compensable dental disability, and on a causal relationship, as there is no medical evidence favorable to claim, and as the competent medical is persuasive evidence against the claim, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply and service connection is not warranted.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for residuals of dental trauma, extraction of single tooth, denied.  


REMAND

Although service connection for residuals of dental trauma, extraction of single tooth, is not warranted, the question of whether the Veteran is entitled VA dental treatment is pending.  The claim of service connection for a dental disability is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  

In November 2011 in the supplemental statement of the case, the agency of original jurisdiction notified the Veteran that the claim for VA dental treatment was being considered.  As there is no record that the claim had been finally adjudicated, additional development is needed.

On the claim of service connection for restrictive lung disease, in its remand in September 2010, the Board directed that the Veteran be afforded a VA examination and asked for an opinion as to a nexus between the Veteran's current restrictive lung disease and an upper respiratory infection in service.  


In May 2011, the VA examiner was unable to render an opinion on whether the current restrictive lung disease was a continuation of an upper respiratory infection in service.  The VA examiner stated that there were several potential etiologies for restrictive lung disease, referring to a chronic cough and pneumonia, but the rationale for the opinion is unclear.  And further development under the duty to assist is needed. 

On the claims of service connection for disabilities of the lumbar spine and the cervical spine, on VA examination in June 2010 the diagnoses were lumbar osteoarthritis and cervical spondylosis.  The VA examiner stated that the lumbar and cervical disabilities were unrelated to service because there was no chronicity in the service records.  The opinion is not adequate, because the opinion does not account for the Veteran's lay statements.  And further development under the duty to assist is needed.

On claim for service connection for a left knee disability, on VA examination in December 2010, the diagnosis was intermittent knee strain.  The VA examiner stated that the left knee disability was unrelated to service because there was no chronicity in the service records.  The opinion is not adequate, because the opinion does not account for the Veteran's lay statements.  And further development under the duty to assist is needed

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran VCAA notice on how VA determines disability ratings and effective dates. 

2.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf, medical records, pertaining to the lumbar spine and cervical spine from October 2008 from Dr. Michael Phillips of Cleburne, Texas.  


3.  Afford the Veteran a VA examination by a pulmonary specialist to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the current restrictive lung disease is represents a continuation of an upper respiratory infection, "ARD," requiring hospitalized for four days in 1971, or the development of a new and separate disability after service. 

In formulating the opinion:

i).  The VA examiner is asked to consider the following significant facts:  

In service, the Veteran was hospitalized for an upper respiratory infection.  

The hospital summary shows that the admitting diagnosis was "ARD."  

After service, private medical records show that in April 1983 a chest X-ray was normal; and in December 1997, the Veteran complained of recent chest congestion and shortness of breath, and the diagnoses included left lower lobe pneumonia.  






VA records show that in March 1999 the Veteran complained of a cough of five years' duration, and a chest X-ray showed possibly atelectasis; in June 1999, a pulmonary function test showed restrictive lung disease; in July 1999, the Veteran was evaluated for a chronic cough of four to five years' duration, history included pneumonia in 1997, a chest X-ray showing possible atelectasis, which had been stable since August 1996, and the assessment was restrictive lung disease and chronic cough; in August 2003, the Veteran complained of a chronic cough, a chest X-ray showed atelectasis in the left upper lobe, and the assessment was restrictive lung disease with chronic cough.  

In May 2008, the Veteran testified that he was hospitalized during service in November 1971 for pneumonia, and that he has had pneumonia several times since then. 

ii).  The VA examiner is asked to comment on whether the abbreviation "ARD" is either an acute respiratory infection disease or adult respiratory distress in the context of the available evidence and whether the abbreviation "ARD" could be attributed to pneumonia.  







If, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation cannot be determined because there are other potential causes, please identify the other causes, when one cause, namely, the in-service respiratory infection is not more likely than any other to cause the Veteran's current restrictive lung disease and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.  

The Veteran's file must be made available to the VA examiner for review. 

4.  Afford the Veteran a VA orthopedic examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that arthritis of the lumbar spine or cervical spine spondylosis or left knee chondromalacia with intermittent knee strain or any combination of the three are related to an injury, disease, or airborne training in service.  

In formulating the opinion, the examiner is asked to consider the following significant facts:  





A specific injury to the lumbar spine, the cervical spine, or left knee is not documented in the service treatment records, but service personnel records show that the Veteran was airborne qualified.  

The Veteran has presented competent lay evidence of a motorcycle accident in service, and the Veteran is competent to describe symptoms of an injury during service that support a postservice diagnosis.  

After service from 1972 to 2008, there is no lay or medical evidence of a disability of the cervical spine until the Veteran's complaint of cervical pain beginning in 2007.  

In June 2010, a private physician expressed the opinion that the Veteran's back pain and neck pain are related to the Veteran's airborne training in service.

If, after a review of the record, an opinion as to whether the disabilities of the lumbar spine, cervical spine, and left knee are related to service is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation cannot be determined because there are several potential causes, please identify the other potential causes, and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.  



The Veteran's file must be made available to the VA examiner for review.

5.  After the requested development is completed, adjudicate the claims.  On the claim for VA outpatient dental treatment, determine whether the adjudication referred to in the supplement statement of the case in November 2011 has been completed, and, if so, notify the Veteran and his attorney, and, if not, complete the adjudication and then notify the Veteran and his attorney.    If any benefit is denied, provide the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


